UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6688


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JOE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-8)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Joe Johnson, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Joe Johnson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduced

sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.     United States v. Johnson, No. 4:10-cr-00941-

RBH-8 (D.S.C. Apr. 16, 2013).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                 2